 

Exhibit 10.5

 

FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between WillScot Mobile Mini Holdings
Corp., a Delaware corporation (the “Company”), and [PARTICIPANT NAME] (the
“Participant”). This Agreement is being entered into pursuant to the WillScot
Mobile Mini Holdings Corp. 2020 Incentive Award Plan (the “Plan”). Capitalized
terms used in this Agreement but not defined herein will have the meaning
ascribed to them in the Plan.

 

1.                  G rant of Restricted Stock Units. Pursuant to Section 9 of
the Plan, the Company hereby issues to the Participant on the Grant Date an
Award consisting of a target number of [NUMBER] Restricted Stock Units (such
target number of Restricted Stock Units, as may be adjusted, as described in
this Agreement, the “Restricted Stock Units”). The actual number of Restricted
Stock Units that shall vest and become unrestricted shall be determined in
accordance with Section 3 hereof. Each Restricted Stock Unit represents the
right to receive one Common Share, subject to the terms and conditions set forth
in this Agreement and the Plan. The Restricted Stock Units shall be credited to
a separate account maintained for the Participant on the books and records of
the Company (the “Account”). All amounts credited to the Account shall continue
for all purposes to be part of the general assets of the Company.

 

2.                  Consideration. The grant of the Restricted Stock Units is
made in consideration of the services to be rendered by the Participant to the
Company.

 

3.                  Performance-Based Vesting. Except as otherwise provided
herein or in the Plan, provided that the Participant remains in continuous
service through the third anniversary of the Grant Date (the “Vesting Date”),
the Restricted Stock Units shall vest and become unrestricted based on the
attainment of the performance conditions set forth in Exhibit A attached hereto.
The period during which restrictions apply, the “Restricted Period.” Once
vested, the Restricted Stock Units shall become “Vested Units.”

 

4.                  Termination of Service/Employment. Notwithstanding any
provision of this Agreement or the Plan to the contrary, if the Participant’s
employment or service terminates for any reason at any time before the Vesting
Date, the Participant’s Restricted Stock Units shall be automatically forfeited
upon such termination of employment or service and neither the Company nor any
Affiliate shall have any further obligations to the Participant under this
Agreement; provided, however, that if the Participant experiences a Qualifying
Termination on or within the 12-month period following the consummation of the
Change in Control, any Restricted Period in effect on the date of such
Qualifying Termination shall expire as of such date and the Restricted Stock
Units shall vest in accordance with the provisions of Exhibit A attached hereto.

 

5.                  Restrictions. Subject to any exceptions set forth in this
Agreement or the Plan, during the Restricted Period and until such time as the
Restricted Stock Units are settled, the Restricted Stock Units or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock Units or the rights relating thereto shall be wholly ineffective and, if
any such attempt is made, the Restricted Stock Units will be forfeited by the
Participant and all of the Participant’s rights to such units shall immediately
terminate without any payment or consideration by the Company.

 



1 



 

6.                  Rights as Shareholder. The Participant shall not have any
rights of a shareholder with respect to the Common Shares underlying the
Restricted Stock Units unless and until the Restricted Stock Units vest and are
settled by the issuance of such Common Shares. Upon and following the settlement
of the Restricted Stock Units, the Participant shall be the record owner of the
Common Shares underlying the Restricted Stock Units unless and until such shares
are sold or otherwise disposed of, and as record owner shall be entitled to all
rights of a shareholder of the Company (including voting rights).

 

7.                  Settlement of Restricted Stock Units. Promptly upon the
expiration of the Restricted Period, and in any event no later than March 15th
of the calendar year following the calendar year in which the Restricted Period
ends, the Company shall (a) issue and deliver to the Participant, or his or her
beneficiary, without charge, the number of Common Shares equal to the number of
Vested Units, and (b) enter the Participant’s name on the books of the Company
as the shareholder of record with respect to the Common Shares delivered to the
Participant; provided, however, that the Committee may, in its sole discretion
elect to (i) pay cash or part cash and part Common Share in lieu of delivering
only Common Shares in respect of the Restricted Stock Units or (ii) defer the
delivery of Common Shares (or cash or part Common Shares and part cash, as the
case may be) beyond the expiration of the Restricted Period if such delivery
would result in a violation of applicable law until such time as is no longer
the case. If a cash payment is made in lieu of delivering Common Shares, the
amount of such payment shall be equal to the Fair Market Value of the Common
Shares as of the date on which the Restricted Period lapsed with respect to the
Restricted Stock Units, less an amount equal to any required tax withholdings.
Notwithstanding the foregoing, if the Participant is subject to Canadian income
tax, then the Participant’s Vested Units may only be settled in Common Shares,
and neither the Committee nor any other person shall have the discretion to
elect to pay any portion of the Vested Units in cash.

 

8.                  No Rights to Continued Service/Employment. Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position, as an employee, consultant or director of the Company or any
Affiliate. Further, nothing in the Plan or this Agreement shall be construed to
limit the discretion of the Company or an Affiliate to terminate the
Participant’s employment or service with the Company or an Affiliate at any
time, with or without Cause.

 

9.                  Adjustments. In the event of any change to the outstanding
Common Shares or the capital structure of the Company (including, without
limitation, a Change in Control), if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 12 of the
Plan.

 

10.                Beneficiary Designation. The Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to his or her rights under this Agreement and the Plan, if
any, in case of his or her death, in accordance with Section 16(f) of the Plan.

 



2 



 

11.                Tax Liability and Withholding.

 

11.1              The Participant shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Restricted Stock Units and to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes in accordance with Section 16(c) of the Plan. The Committee
may permit the Participant to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means of the Plan, (a) tendering a cash payment, (b) authorizing the
Company to withhold Common Shares from the Common Shares otherwise issuable or
deliverable to the Participant as a result of the vesting of the Restricted
Stock Units (provided, however, that no Common Shares shall be withheld with a
value exceeding the maximum amount of tax required to be withheld by law), or
(c) delivering to the Company previously owned and unencumbered Common Shares.

 

11.2              Notwithstanding any action the Company takes with respect to
any or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant’s responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with the grant, vesting or settlement of the Restricted
Stock Units or the subsequent sale of any shares; and (b) does not commit to
structure the Restricted Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.

 

12.                Compliance with Law. The issuance and transfer of Common
Shares shall be subject to compliance by the Company and the Participant with
all applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Common Shares may be
listed. No Common Shares shall be issued pursuant to Restricted Stock Units
unless and until any then applicable requirements of state or federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Participant understands that the Company is under
no obligation to register the Common Shares with the Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.

 

13.                Notices. Any notice required to be delivered to the Company
under this Agreement shall be in writing and addressed to the Vice President —
Human Resources of the Company at its principal corporate offices. Any notice
required to be delivered to the Participant under this Agreement shall be in
writing and addressed to the Participant at the Participant’s address as shown
in the records of the Company. Either party may designate another address in
writing (or by such other method approved by the Company) from time to time.

 

14.                Governing Law. This Agreement will be construed and
interpreted in accordance with the laws of the State of New York without regard
to conflict of law principles.

 

15.                Interpretation. Any dispute regarding the interpretation of
this Agreement shall be submitted by the Participant or the Company to the
Committee for review. The resolution of such dispute by the Committee shall be
final and binding on the Participant and the Company.

 

16.                Participant Bound by Plan. This Agreement is subject to all
terms and conditions of the Plan as approved by the Company’s shareholders. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 



3 



 

17.                Successors and Assigns. The Company may assign any of its
rights under this Agreement. This Agreement will be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors, administrators
and the person(s) to whom the Restricted Stock Units may be transferred by will
or the laws of descent or distribution.

 

18.                Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law.

 

19.                Discretionary Nature of Plan. The Plan is discretionary and
may be amended, cancelled or terminated by the Company at any time, in its
discretion. The grant of the Restricted Stock Units in this Agreement does not
create any contractual right or other right to receive any Restricted Stock
Units or other Awards in the future. Future Awards, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Participant’s employment with the Company.

 

20.              Amendment. The Committee has the right to amend, alter,
suspend, discontinue or cancel Restricted Stock Units, prospectively or
retroactively; provided that no such amendment shall adversely affect the
Participant’s material rights under this Agreement without the Participant’s
consent.

 

21.                Section 409A. This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner consistent with the requirements for avoiding additional
taxes or penalties under Section 409A of the Code. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A of the Code and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A of the Code.

 

22.                 No Impact on Other Benefits. The value of the Participant’s
Restricted Stock Units is not part of his or her normal or expected compensation
for purposes of calculating any severance, retirement, welfare, insurance or
similar employee benefit.

 

23.                Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 



4 



 

24.              Acceptance. The Participant hereby acknowledges receipt of a
copy of the Plan and this Agreement. The Participant has read and understands
the terms and provisions thereof, and accepts Restricted Stock Units subject to
all of the terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units or disposition of the underlying shares
and that the Participant should consult a tax advisor prior to such vesting,
settlement or disposition.

 

[SIGNATURE PAGE FOLLOWS]

 



5 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  WILLSCOT MOBILE MINI HOLDINGS CORP.         By:   Name:   Title:              
By:   Name:   Title:

 



6 



 

Exhibit A

 

1.                  Purpose. In accordance with Section 3 of the Agreement, the
number of the Restricted Stock Units that shall be become vested and
unrestricted on the Vesting Date shall be based on the attainment of the
Performance Goals during the Performance Period specified in this Exhibit. Any
capitalized terms used herein but not defined in the Agreement or the Plan shall
have the meaning ascribed to them in Section 2 below.

 

2.                   Definitions.

 

For purposes of this Exhibit:

 

2.1              “Performance Goals” shall mean the performance-based vesting
conditions applicable to the Restricted Stock Units set forth in Section 3.1
below.

 

2.2              “Performance Period” shall mean the three-year period
commencing on the Grant Date and ending on the third Anniversary of the Grant
Date.

 

2.3              “Russell 3000 Group” shall mean the companies that comprise the
Russell 3000 Index on the Grant Date, adjusted to reflect any such companies
which are removed from the Russell 3000 Group as of the last day of the
Performance Period in accordance with this Section 2.3. Companies shall be
removed from the Russell 3000 Group if, during the Performance Period, any such
company (i) is acquired by another company (whether by a peer company or
otherwise) or (ii) ceases to be listed on a national stock exchange or other
applicable market system. For the avoidance of doubt, a Company shall not be
removed from the Russell 3000 Group if, during the Performance Period, the
company (x) leaves the Russell 3000 Index but continues to be publicly traded or
(y) files for bankruptcy protection under any chapter of the U.S. Bankruptcy
Code; provided, however, that in the event such a company files for bankruptcy,
its TSR (as defined below) shall be adjusted to negative one hundred percent
(-100%).

 

2.4              “TSR” shall mean total shareholder return as determined by the
Committee for the Performance Period for the Company and each other company in
the Russell 3000 Group based on the stock price appreciation from the beginning
to the end of the Performance Period, plus dividends paid or declared (assuming
such dividends are reinvested in the common stock of the Company or any company
in the Russell 3000 Group). For purposes of computing the TSR for the Company
and each company in the Russell 3000 Group, the stock price at the beginning and
the end of the Performance Period shall be based on the 90-day average closing
stock price on each of the 90 consecutive trading days immediately preceding and
ending on and including the first day or last day of the Performance Period, as
applicable, adjusted as necessary under Section 2.3.

 

2.5              “TSR Percentile Ranking” shall mean the percentile performance
of the TSR of the Company relative to the TSR for the companies in the Russell
3000 Group determined by the Committee for the Performance Period.

 

3.                   Performance-Based Vesting Conditions.

 

3.1                The number of the Restricted Stock Units that shall vest
shall be determined based on the Company’s TSR Percentile Ranking as compared
against the TSR for the companies comprising the Russell 3000 Group, measured as
of the end of the Performance Period, based on following Performance Goals:

 



7 



 

Company TSR Percentile Ranking Against Russell 3000 Group

 

Company TSR Percentile Ranking as Compared to Russell 3000 Group   Vesting
Percentage       >75th Percentile   150% 75th Percentile   150% (Maximum) 50th
Percentile   100% (Target) 25th Percentile   50% (Threshold) <25th Percentile  
0%

 

Payout for performance between goals shall be determined based on linear
interpolation. The total number of Restricted Stock Units eligible to vest, in
accordance with the table above, is between 0% - 150% (the minimum number of
Restricted Stock Units that may be earned is zero while the maximum number is
150% of target). No Restricted Stock Units shall be earned if the Company’s TSR
Percentile Ranking is below the 25th percentile and the maximum number of
Restricted Stock Units that may be earned shall be capped at 150% of the target
number even if the Company’s TSR Percentile Ranking exceeds the 75th percentile;
provided, however, that if the Company’s TSR Percentile Ranking exceeds the 50th
percentile but is negative, the maximum number of Restricted Stock Units that
may be earned shall be capped at 100% of the target number.

 

3.2                The Committee shall determine, as soon as reasonably
practicable, but in any event within sixty (60) days, after the end of the
Performance Period, the attainment level of the Performance Goals and the
applicable number of the Restricted Stock Units that shall become Vested Units.
Any Restricted Stock Units that do not become Vested Units as of the Vesting
Date shall be forfeited. Any Vested Units shall be settled in accordance with
Section 7 of the Agreement.

 

4.                  Effect of a Change in Control. Notwithstanding any provision
of the Agreement or this Exhibit to the contrary, in the event of a Change in
Control during the Performance Period the Restricted Stock Units shall be
treated as follows:

 

4.1                Change in Control during First Year of Performance Period. In
the event of a Change in Control (and subject to the Participant’s being in the
employ of the Company, its Subsidiaries or any other affiliate as of the date of
the Change in Control) during the first year of the Performance Period, the
target number of the Restricted Stock Units shall automatically convert into,
and represent the right to receive, an equivalent number of time-based
Restricted Stock Units which will continue to vest but without regard to the
achievement of any Performance Goals.

 

4.2                Change in Control after First Year of Performance Period. In
the event of a Change in Control (and subject to the Participant’s being in the
employ of the Company, its Subsidiaries or any other affiliate as of the date of
the Change in Control) after the first year of the Performance Period, the
number of Restricted Stock Units deemed earned, based on the Company’s actual
performance determined under Section 3.1 as of the Change in Control date, shall
automatically convert into, and represent the right to receive, an equivalent
number of time-based Restricted Stock Units which will continue to vest but
without regard to the achievement of any Performance Goals.

 



8 



 

4.3               Accelerated Vesting if Awards Not Assumed. In the event of a
Change in Control (and subject to the Participant’s being in the employ of the
Company, its Subsidiaries or any other affiliate as of the date of the Change in
Control), if the successor company does not equitably assume, continue or
substitute outstanding Awards in connection with the Change in Control, the
Restricted Stock Units (for the avoidance of doubt, in the case of Restricted
Stock Units based on Sections 4.1 or 4.2 above) shall become fully vested as of
the date of the Change in Control and the Participant shall be eligible to
receive (at the same time and in the same form) the equivalent per share
consideration offered to common shareholders generally.

 

4.4              “Double-Trigger” Vesting for Assumed Awards. To the extent the
successor company does equitably assume, continue or substitute outstanding
Awards, the Restricted Stock Units (for the avoidance of doubt, in the case of
Restricted Stock Units based on Sections 4.1 or 4.2 above) shall continue to
vest but without regard to the achievement of any Performance Goals; provided,
however, that if the Participant experiences a Qualifying Termination, such
Restricted Stock Units shall become fully vested as of the date of such
Qualifying Termination.

 

9 

